 AO 450 (Rev. 11/11) Judgment in a Civil Action


                                          UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                                                          EASTERN DISTRICT OF WASHINGTON
                                                                      for the_
                                                         Eastern District of Washington
                                                                                                               Jul 12, 2021
                 CHARLES JOSEPH REEVIS,                                                                         SEAN F. MCAVOY, CLERK

                                                            )
                              Plaintiff                     )
                         v.                                 )                  Civil Action No. 2:21-CV-00076-RMP
SPOKANE COUNTY SUPERIOR COURTS, US DEPARMENT OF JUSTICE     )
DIRECTOR FBI MISCONDUCT DIVISION, US DISTRICT COURT EASTERN
WASHINGTON, SPOKANE COUNTY DETENTION SERVICES, and STATE
                                                            )
OF WASHINGTON DEPARTMENT OF SOCIAL AND HEALTH SERVICES
BEHAVIORAL HEALTH ADMINISTRATION EASTERN STATE HOSPITAL,
                             Defendants
                                              JUDGMENT IN A CIVIL ACTION
 The court has ordered that (check one):

 ’ the plaintiff (name)                                                                                        recover from the
 defendant (name)                                                                                                 the amount of
                                                                             dollars ($              ), which includes prejudgment
 interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

 ’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                  recover costs from the plaintiff (name)
                                           .

 ✔ other: This action is DISMISSED without prejudice for lack of subject matter jurisdiction.
 ’




 This action was (check one):
 ’ tried by a jury with Judge                                                                         presiding, and the jury has
 rendered a verdict.

 ’ tried by Judge                                                                          without a jury and the above decision
 was reached.

✔
’ decided by Judge                                Rosanna Malouf Peterson




 Date: 7/12/2021                                                             CLERK OF COURT

                                                                              SEAN F. McAVOY

                                                                              s/ Courtney Piazza
                                                                                           (By) Deputy Clerk

                                                                              Courtney Piazza
